  Case 1:19-dm-00003-CMH Document 29-10 Filed 05/06/19 Page 1 of 1 PageID# 470


To Hon. Claude M. Hilton
United States District Court
Eastern District of Virginia

May 5, 2019

Judge Hilton,

My name is Janus Rose, and I am writing to urge you to release Chelsea Manning from confinement. I
am a close personal friend of Chelsea. I corresponded with her during her incarceration at U.S.D.B.
Fort Leavenworth, and have spent significant time with her since her release in May 2017.

During this period, I have come to know Chelsea as a woman of unshakable convictions. I can not
think of anyone I’ve met more stubbornly devoted to their principles. Chelsea and I have disagreed on
many occasions, and in every instance I’ve come to the same conclusion: once Chelsea decides to take
principled action, there is nothing anyone can say or do to convince her otherwise, even if it ultimately
proves detrimental to her own well-being or self-interest.

By refusing to answer questions before a grand jury, Chelsea has again chosen to stand for her beliefs.
In private and public comments, she has repeatedly stated that she objects to the grand jury system, and
that no amount of imprisonment will persuade her to testify. After being held in contempt on March 8th,
Chelsea said she “will not comply with this, or any other grand jury.” On April 22nd, after more than a
month of imprisonment at William Truesdale Detention Center, and following the 4th Circuit Court of
Appeals denial of her motion for release on bail, she again stated: “I don’t have anything to contribute
to this, or any other grand jury […] I will not give up.”

As Chelsea’s friend, I can confidently say that this stance is consistent with her character. I have no
reason to believe further confinement will change her mind. Therefore, given that her confinement is
meant to be coercive and not punitive, I urge you to order Chelsea released, as her continued
imprisonment serves no legitimate purpose.

Thank you,

Janus Cassandra Rose
